Citation Nr: 1030665	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  08-18 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for psoriasis.  

2.  Entitlement to service connection for Grover's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1964 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision from the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office (RO), 
which, in pertinent part, denied entitlement to service 
connection for psoriasis (also claimed as Grover's disease).

The issues have been re-characterized to comport to the medical 
evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (noting that the use of "condition(s)" in regulation 38 
C.F.R. § 3.159(a)(3) indicates that a single claim can encompass 
more than one condition and that an appellant can reasonably 
expect that alternative current conditions within the scope of 
the filed claim will be considered).

In December 2009, the Board remanded the Veteran's current claims 
for additional development.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. § 7107(a)(2) (West 2002 
and Supp. 2009).


FINDINGS OF FACT

1.  Resolving all doubt, the competent evidence shows a 
relationship between the current psoriasis and service.

2.  Grover's disease was not diagnosed in service or for many 
years thereafter, and the preponderance of the competent evidence 
is against a finding that the current Grover's disease is related 
to service.






CONCLUSIONS OF LAW

1.  The criteria for service connection for psoriasis have been 
met.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).  

2.  The criteria for service connection for Grover's disease have 
not been met.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The claim of service connection for psoriasis has been considered 
with respect to VA's duties to notify and assist.  Given the 
favorable outcome noted above, no conceivable prejudice to the 
Veteran could result from this decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

The RO provided the appellant pre-adjudication notice by letter 
dated in April 2007 and post adjudication notice by letter dated 
in December 2009.  The pre and post adjudication notification 
substantially complied with the specificity requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the 
five elements of a service connection claim, and; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of VA 
and the claimant to obtain evidence.

Additionally, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination).

VA has obtained service treatment records (STRs), assisted the 
Veteran in obtaining evidence, and provided the Veteran with a VA 
examination regarding the nature and etiology of his claimed 
Grover's disease.  All known and available records relevant to 
the issues on appeal have been obtained and associated with the 
Veteran's claim file; and the Veteran has not contended 
otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.







Analysis

The Veteran seeks service connection for psoriasis and Grover's 
disease.  He claims that following discharge at TI Corpmea he was 
told that he had dry skin and was given lotion as a remedy, but 
that his rash kept getting worse, and that a doctor at VA 
determined he had Grover's Disease.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 C.F.R. 
§ 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and (3) 
medical evidence or other competent evidence of a nexus between 
the claimed in-service disease or injury and the present disease 
or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

A.  Psoriasis  

The Veteran currently has psoriasis.  January 2004 VA treatment 
records note that the Veteran has had a long history of 
palmoplantar psoriasis.  VA treatment records dated in January 
2005 note that the Veteran was given assessments of palmoplantar 
psoriasis, worsening, and Grover's, worsening.  The treating 
clinician noted that the Veteran has had a history of plantar 
psoriasis for many years.  Likewise, a September 2007 VA 
treatment record notes that the Veteran has had a history of 
palmo-psoriasis for years.  Finally, a January 2010 VA 
examination report notes that a diagnosis of psoriasis, 5 
percent, was given.  

STRs dated October 1964 note that the Veteran had complaints of 
scalp irritation and a physical examination revealed numerous 
loose particles of skin.  A diagnosis of dandruff was given.  

As the record shows a current psoriasis disability and treatment 
for skin problems during service, the determinative issue is 
whether they are directly related.

A VA examination was conducted in January 2010.  The examiner 
opined that from the evidence available from the examination, the 
credible history from the Veteran, and a complete review of the 
records, he cannot resolve the issue of the etiology of the 
Veteran's psoriasis without resorting to mere speculation.  This 
opinion amounts to non-evidence and is entitled to no probative 
value.  See Hinkle v. Nicholson, 19 Vet. App. 465 (2005) (holding 
that medical opinions based on speculation are entitled to 
little, if any, probative value).  

The favorable evidence consists of the Veteran's testimony that 
his current problems with psoriasis began in service and that he 
has had similar manifestations of that disability from service to 
the present.  The Board finds this testimony to be credible and 
notes that the Veteran's post-service treatment records 
indicating a long history of psoriasis support his assertions.  
The Veteran is competent to report current symptoms, such as a 
rash, and a continuity of such symptoms since service.  See 
Charles v. Principi, 16 Vet. App. 370 (2002) (finding a Veteran 
competent to testify to symptomatology capable of lay 
observation).

There is no medical evidence indicating that the Veteran's 
current psoriasis is not related to service, and the competent 
and credible evidence of record supports the Veteran's 
contentions.  Therefore, service connection for psoriasis is 
warranted.



B.  Grover's Disease

The Veteran currently has Grover's disease.  VA treatment records 
dated in September 2004 note an assessment of Grover's, active, 
and a January 2005 VA treatment record notes that the Veteran was 
given an assessment of Grover's, worsening.  A January 2010 VA 
examination report notes that, following a physical examination, 
the Veteran was given a diagnosis of Grover's disease.  

STRs dated October 1964 note that the Veteran has complaints of 
scalp irritation and a physical examination revealed numerous 
loose particles of skin.  A diagnosis of dandruff was given.  
However, the Veteran's December 1967 separation examination notes 
that clinical evaluation revealed that the Veteran's skin was 
normal.  

A VA examination was conducted in January 2010.  The examiner 
noted a review of the Veteran's claim file.  The examiner noted 
the October 1965 STR and that Grover's disease was diagnosed in 
2004, but that the Veteran now claims that he has had Grover's 
since 1968.  The examiner noted that the natural history of 
Grover's disease was researched.  It occurs chiefly white adults 
in the 5th decade or later and is twice as common in men than 
women.  Grover's has been noted to occur in association with 
certain infectious type skin problems, but there is no 
association with psoriasis.  It is associated with excess 
sweating.  No mention was found of Grover's involving the scalp.  
The examiner opined that Grover's disease is less likely than not 
related to the Veteran's service.  The rationale for this opinion 
was noted to be an up-to-date review of Grover's disease, which 
relates that the etiology of this disease is unknown, but that it 
usually affects white adults in the 5th decade or later and not 
younger people.  Therefore, it was unlikely present during 
service.  No evidence was noted in the STRs of lesions, which are 
suggestive of Grover's.  There is no mention of any association 
of Grover's and psoriasis.  Significantly, unlike psoriasis, for 
which there is a long history of treatment since shortly after 
service, there is no history of diagnosis or treatment for 
Grover's disease until more than 35 years after service.

The negative evidence in this case outweighs the positive.  The 
Veteran genuinely believes that his Grover's disease is related 
to service.  However, as a layperson, lacking in medical training 
and expertise, the Veteran cannot provide a competent opinion on 
a matter as complex as the diagnosis of his claimed Grover's 
disease during or after service, or the etiology of his claimed 
Grover's disease, and his views are of no probative value.  And, 
even if his opinion, including his claimed continuity of Grover's 
disease symptoms, was entitled to be accorded some probative 
value, it is far outweighed by the opinion provided by the VA 
medical professional who thoroughly discussed the evidence of 
record and the etiology of the Veteran's claimed Grover's disease 
and found that the claimed disability is not related to psoriasis 
or to his service.  See Jandreau, 492 F.3d at 1372.  A competent 
medical expert makes this opinion, which was supported by a 
cogent rationale, and the Board is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).

The preponderance of the evidence is against the claim for 
Grover's disease; there is no doubt to be resolved; and service 
connection is not warranted.  Gilbert, 1 Vet. App. at 57-58.  


ORDER

Entitlement to service connection for psoriasis is granted.  

Entitlement to service connection for Grover's disease is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Affairs


 Department of Veterans Affairs


